SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

745
CA 12-01573
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, CARNI, AND LINDLEY, JJ.


JOSEPH A. VARLARO, PLAINTIFF-APPELLANT,

                     V                            MEMORANDUM AND ORDER

DEBORA VARLARO, DEFENDANT-RESPONDENT.


LORRAINE H. LEWANDROWSKI, HERKIMER, FOR PLAINTIFF-APPELLANT.

MCLANE, SMITH AND LASCURETTES, L.L.P., UTICA (TOD M. LASCURETTES OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Herkimer County
(Patrick L. Kirk, A.J.), entered December 15, 2011. The order granted
the motion of defendant to amend the Qualified Domestic Relations
Order dated July 11, 2003.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: We affirm for reasons stated in the decision at
Supreme Court. We add only that, regardless of the potential merit to
plaintiff’s contention in opposition to defendant’s motion to amend
the Qualified Domestic Relations Order dated July 11, 2003 (see e.g.
Lemesis v Lemesis, 38 AD3d 1331, 1332; Hoke v Hoke, 27 AD3d 1055,
1056; see generally Kazel v Kazel, 3 NY3d 331, 332-335), the court
properly refused to consider the relief requested by plaintiff
inasmuch as he did not file or serve a notice of cross motion (see
CPLR 2215; see e.g. Free in Christ Pentecostal Church v Julian, 64
AD3d 1153, 1153-1154; New York State Div. of Human Rights v Oceanside
Cove II Apt. Corp., 39 AD3d 608, 609; Khaolaead v Leisure Video, 18
AD3d 820, 821; Torre v Torre [appeal No. 1], 142 AD2d 942, 942).




Entered:   June 14, 2013                        Frances E. Cafarell
                                                Clerk of the Court